Name: Commission Regulation (EEC) No 933/81 of 6 April 1981 on the intervention measures to be taken in the beef and veal sector following outbreaks of foot-and-mouth disease in certain French departments
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 81 Official Journal of the European Communities No L 95/ 15 COMMISSION REGULATION (EEC) No 933/81 of 6 April 1981 on the intervention measures to be taken in the beef and veal sector following outbreaks of foot-and-mouth disease in certain French departments whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . In the French departments of Cotes du Nord and la Manche, the French intervention agency shall buy-in meat of the categories listed in the Annex at the prices given against each such category. 2 . Meat bought-in pursuant to paragraph 1 shall bear a distinctive marking equivalent to that provided for in Article 3 ( 1 ) A (e) of the Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat. It shall be stored in separate premises and in readily identifiable lots . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by the Act of Accession of Greece, and in particular Articles 6 (5) and 23 thereof, Whereas outbreaks of foot-and-mouth disease have been declared in certain areas of France ; whereas in the French departments concerned it is no longer possible either to affix to beef and veal the health marking, nor to issue the health certificate, provided for in Article 3 ( 1 ) A (e) and (f) of Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (2), as last amended by the Act of Accession of Greece ; Whereas such meat may therefore not be bought-in by intervention pursuant to Article 6 of Commission Regulation (EEC) No 2226/78 (3), as amended by Regulation (EEC) No 557/81 (4); whereas, in order to avoid consequences incompatible with the principle of price support provided for producers of beef and veal under the intervention system, provision should be made for buying-in the meat in question while ensuring that it may be readily distinguished so that it may be removed from storage separately ; Whereas these measures may be taken only to the extent, and for a period strictly necessary for the support of the market ; Article 2 The communications provided for in Article 18 of Regulation (EEC) No 2226/78 shall be made sepa ­ rately in respect of the meat referred to in Article 1 (!) ¢ Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 15 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No 121 , 29 . 7 . 1964, p . 2012/64. (3 ) OJ No L 261 , 26 . 9 . 1978, p. 5 . (4) OJ No L 57, 4. 3 . 1981 , p . 13 . No L 95/ 16 7 . 4. 81Official Journal of the European Communities ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Prix d'achat en Ecus par 100 kilogrammes de produits Ankaufspreis in ECU je 100 kg des Erzeugnisses Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Buying-in price in ECU per 100 kg of product OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ã ¤Ã ¹Ã ¼Ã ® Ã ¬yopÃ £Ã § Ã Ã ­ ECU Ã ¬Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Limite superieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã ´Ã Ã ¹Ã ¿ Limite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ FRANCE Carcasses, demi-carcasses et quartiers compenses, provenant de : BÃ ufs U 329,928 314,915 BÃ ufs R 308,244 293,231 BÃ ufs O 290,563 275,551 Jeunes bovins U 308,41 1 296,734 Jeunes bovins R 295,067 283,390 Jeunes bovins O 275,051 263,374 Vaches 251,330 236,621